TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 3, 2021



                                     NO. 03-21-00287-CV


                     GEICO Advantage Insurance Company, Appellant

                                                v.

                                   Patricia Mihal, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
        DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on December 21, 2020. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and in

the court below.